                            IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

     FRIDA KAHLO CORPORATION,

               Plaintiff,                                        Case No.: 1:19-cv-06386

     v.                                                          Judge Charles P. Kocoras

     THE PARTNERSHIPS AND UNINCORPORATED                         Magistrate Judge Sidney I. Schenkier
     ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

               Defendants.

                                SATISFACTION OF JUDGMENT

          WHEREAS, a judgment was entered in the above action on December 5, 2019 [50] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                    NO.                                 DEFENDANT
                    304                                    kindly_ll
                    259                                bestfactorystore2


          THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
DATED: April 17, 2020                        Respectfully submitted,




                                                 �

                                             Yanling Jiang (Bar No. 6309336)
                                             JiangIP LLC
                                             312-675-6297
                                             111 West Jackson BLVD STE 1700
                                             Chicago, IL 60604
                                             Telephone: 312-675-6297
                                             Email: yanling@jiangip.com
                                             ATTORNEY FOR PLAINTIFF




Subscribed and sworn before me by Yanling Jiang, on this _17_th day of April, 2020.



Given under by hand and notarial seal.




                                             Notary Public
                MICHAEL SEVERT
                  Official Seal
         Notary Public - State of Illinois
      My Commission Expires Sep 11, 2023
                                                         :tl
                                             State of ---------

                                             County of __Cc;
                                                         __tf:)_/_L___
